192 F.2d 423
BRUNELLEv.COMMISSIONER OF INTERNAL REVENUE.
No. 10983.
United States Court of Appeals District of Columbia Circuit.
October 18, 1951.

On Petition for Review of Decision of the Tax Court of the United States.
Scott P. Crampton, Washington, D. C., with whom Darius F. Prince and Dwight D. Taylor, Washington, D. C., were on the brief, for petitioner.
Carlton Fox, Sp. Asst. to the Atty. Gen., with whom Ellis N. Slack and Robert N. Anderson, Sp. Assts. to the Atty. Gen., were on the brief, for respondent.
Rollin H. Transue and Lee A. Jackson, Sp. Assts. to the Atty. Gen., and Charles Oliphant, Chief Counsel, Bureau of Internal Revenue, Washington, D. C., also entered appearances for respondent.
Before EDGERTON, PRETTYMAN, and FAHY, Circuit Judges.
PER CURIAM.


1
The judgment of the Tax Court of the United States is affirmed on the opinion of Judge Murdock. 15 T.C. 766.